Name: Council Directive 74/147/EEC of 4 March 1974 on the application of Article 5 of Council Directive No 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-03-28

 Avis juridique important|31974L0147Council Directive 74/147/EEC of 4 March 1974 on the application of Article 5 of Council Directive No 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 084 , 28/03/1974 P. 0001 - 0002 Greek special edition: Chapter 02 Volume 1 P. 0247 Spanish special edition: Chapter 02 Volume 2 P. 0151 Portuguese special edition Chapter 02 Volume 2 P. 0151 ++++COUNCIL DIRECTIVE OF 4 MARCH 1974 ON THE APPLICATION OF ARTICLE 5 OF COUNCIL DIRECTIVE NO 69/73/EEC ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 74/147/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE NO 69/73/EEC ( 1 ) OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION , OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , AND IN PARTICULAR ARTICLE 29 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS ARTICLE 5 OF COUNCIL DIRECTIVE NO 69/73/EEC , PROVIDES THAT THE BENEFIT OF INWARD PROCESSING ARRANGEMENTS MAY BE GRANTED ON CONDITION THAT THIS SHOULD CONTRIBUTE TOWARDS PROVIDING THE MOST FAVOURABLE CONDITIONS FOR THE EXPORT OF THE GOODS RESULTING FROM SUCH PROCESSING WITHOUT CONFLICTING WITH ESSENTIAL INTERESTS OF COMMUNITY PRODUCERS ; WHEREAS ARTICLE 9 ( 1 ) OF COUNCIL DIRECTIVE NO 69/74/EEC ( 2 ) OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION , OR ADMINISTRATIVE ACTION RELATING TO CUSTOMS WAREHOUSING PROCEDURE , ALLOWS GOODS DEPOSITED IN CUSTOMS WAREHOUSES TO UNDERGO THERE SUCH USUAL FORMS OF HANDLING AS ARE NEEDED TO ENSURE PRESERVATION OR TO IMPROVE PACKAGING OR MARKETABLE QUALITY , WITHOUT ANY RESTRICTIONS OF AN ECONOMIC NATURE ; WHEREAS ARTICLE 1 ( 1 ) OF COUNCIL DIRECTIVE NO 71/235/EEC ( 3 ) OF 21 JUNE 1971 ON HARMONIZATION OF THE PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION RELATING TO THE USUAL FORMS OF HANDLING WHICH MAY BE CARRIED OUT IN CUSTOMS WAREHOUSES AND IN FREE ZONES SETS OUT THE COMMON LIST OF THE USUAL FORMS OF HANDLING REFERRED TO IN ARTICLE 9 ( 1 ) OF COUNCIL DIRECTIVE NO 69/74/EEC ; WHEREAS , THESE FORMS OF HANDLING ARE PROCESSES OF INWARD PROCESSING WITHIN THE MEANING OF ARTICLE 2 ( 3 ) OF COUNCIL DIRECTIVE 69/73/EEC WHEN THEY ARE CARRIED OUT UNDER THE INWARD PROCESSING ARRANGEMENTS ; WHEREAS , IN THESE CIRCUMSTANCES IT MAY BE ADMITTED THAT THEY DO NOT CONFLICT WITH ESSENTIAL INTERESTS OF COMMUNITY PRODUCERS , AND THE CONDITIONS OF ARTICLE 5 OF COUNCIL DIRECTIVE NO 69/73/EEC ARE FULFILLED IN THE CASE OF SUCH HANDLING ; WHEREAS , IT WOULD BE AN UNNECESSARY ADMINISTRATIVE COMPLICATION TO REQUIRE THE COMPETENT AUTHORITIES TO ASSESS THE ECONOMIC EFFECT OF SUCH HANDLING , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . PROCESSES WHICH ARE REGARDED AS USUAL FORMS OF HANDLING WITHIN THE MEANING OF ARTICLE 1 ( 1 ) OF COUNCIL DIRECTIVE NO 71/235/EEC , SHALL , WHEN CARRIED OUT UNDER INWARD PROCESSING ARRANGEMENTS , BE DEEMED FOR THE PURPOSES OF ARTICLE 5 ( 1 ) OF COUNCIL DIRECTIVE NO 69/73/EEC , TO CONTRIBUTE TOWARDS THE MOST FAVOURABLE CONDITIONS FOR EXPORTS WITHOUT CONFLICTIONS WITH THE ESSENTIAL INTERESTS OF COMMUNITY PRODUCERS . 2 . THE PROCESSES REFERRED TO IN PARAGRAPH 1 MAY BE CARRIED OUT ONLY IN ACCORDANCE WITH ANY COMMUNITY OR NATIONAL RULES APPLICABLE . ARTICLE 2 1 . THE MEMBER STATES SHALL BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE AT THE LATEST BY 1 APRIL 1974 . 2 . EACH MEMBER STATE SHALL INFORM THE COMMISSION OF THE PROVISIONS WHICH IT ADOPTS FOR THE IMPLEMENTATION OF THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THIS INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 MARCH 1974 . FOR THE COUNCIL THE PRESIDENT W . SCHEEL ( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 58 , 8 . 3 . 1969 , P . 7 . ( 3 ) OJ NO L 143 , 29 . 6 . 1971 , P . 28 .